UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7033



JAMEEL WOODARD,

                                              Plaintiff - Appellant,

          versus


EVERYONE WHO COULD HAVE STOPPED MY UNSANITARY
LIVING CONDITIONS BUT DIDN’T (B.C.D.C.); WENDY
SHERROD; RALPH LOGAN; COMMISSIONER FLANAGAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-01-2465-AW)


Submitted:   September 19, 2002       Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jameel Woodard, Appellant Pro Se. Glenn Todd Marrow, Assistant
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jameel Woodard appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Woodard v. Everyone Who Could Have Stopped My Unsanitary

Living Conditions But Didn’t (B.C.D.C.), No. CA-01-2465-AW (D. Md.

June 3, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2